Citation Nr: 1444186	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to payment of non-service-connected pension benefits starting in March 2010. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Army from October 1945 to August 1948.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appellant testified at a Travel Board hearing held at RO before the undersigned Veterans Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for additional development in August 2011.  The case has now been returned to the Board for appellate review.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does currently contain evidence pertinent to the claim on appeal that is not already included in the paper claims file - namely, VA treatment records (CAPRI) dated between 2004 and 2014. 


FINDINGS OF FACT

1.  The appellant's income from March 2010 onward was at least $15,400 per year.

2.  At most, the appellant has claimed unreimbursed medical expenses totaling $120 per month or $1440 per year. 

3.  The maximum annual pension rate (MAPR) for a veteran without any dependents from December 2009 to November 2011 was $11,830; from December 2011 to November 2012, it was $12,256; from December 2012 to November 2013, it was $12,465; and from December 2013 to November 2014, it was $12,652.

4.  Deductible medical expenses are those expenses that exceed 5% of the MAPR.

5.  Since March 2010, the appellant made three trips to the VA Medical Center (VAMC) in Phoenix (once in September 2012, and twice in October 2012).

6.  The appellant has reported that the roundtrip between his home and the VAMC in Phoenix is 400 miles.

7.  Transportation expenses for medical purposes are calculated at 41.5 cents per mile.


CONCLUSION OF LAW

The criteria for the payment of non-service-connected pension benefits from March 2010 onward have not been met.  38 U.S.C.A. §§ 1513, 1521, 5312 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23. 3.271, 3.272 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, by means of a letter dated in April 2008, the appellant was notified of the RO's determination that he had excessive income.  That letter also notified the appellant of how excessive income could affect his right to pension benefits.  The appellant was also advised of what information and evidence he needed to submit, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  The claim was readjudicated in the Supplemental Statements of the Case (SSOCs) issued in June 2011, and June 2014. 

Based on the notice given, as well as the statements from the appellant during the course of his appeal, the Board finds that a reasonable person would have known what evidence was needed in order to substantiate his claim.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and VA obtained verification of the appellant's income from him.  He has identified medical expenses.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2011 Board remand, VA medical treatment records were obtained.  The RO asked the appellant for financial information and the appellant submitted a medical expense report.  Therefore, substantial compliance has been achieved. 

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Merits of the Claim

In cases where a veteran meets the threshold requirements for pension, the amount of pension benefits to be awarded is calculated to be an amount equal to the difference between the Veteran's countable family income and the maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  The MAPR, which typically changes yearly, is available at VA's benefits website at http://benefits.va.gov/pension.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2014).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  On the other hand, there are some sources of income that are excluded from countable income, such as welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's maximum annual pension rate (MAPR), may also be reduced from the Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

In this case, the appellant submitted a claim for non-service-connected pension in March 2008.  In an unappealed decision issued in August 2011, the Board denied his appeal for payment of pension benefits as to the period from January 2008 to February 2010.  The period from March 2010 onward is now before the Board.  

At his June 2011 Travel Board hearing, the appellant testified that his only source of income was Social Security benefits.  He stated that he lived in a remote area and traveled 400 miles round trip to obtain medical care at the Phoenix VA Medical Center.  He also submitted a handwritten record of his personal checking account disbursements from March 2010 to April 2011, and indicated that some highlighted entries were copayments for medications.  (The highlighted entries add up to less than $500 for the entire period.)

The Board notes that the appellant's address shows that he resides in a town 175 miles from Phoenix and that he has been treated at the VA Community Based Outpatient Clinic (CBOC) in his town for many years, including since March 2010. 

As an initial matter, there has been no dispute that the appellant meets the basic requirements for non-service-connected pension on a factual basis, and that the only issue in dispute is whether his countable income precludes the payment of any actual monetary benefits.  According to his March 2008 claim, he is not married and has no dependents.  The evidence of record reflects that the appellant, as of December 2007, was in receipt of $1025 per month in Social Security Administration (SSA) benefits and an additional $259.45 in retirement benefits based on his deceased spouse's employment.  That these sources of income are "countable income" for VA purposes is not disputed. 

Based on this income alone, the appellant's total yearly income of $15,413 has exceeded his maximum pension allowable each year since March 2010. 

The only factor remaining for consideration is whether the appellant has incurred enough medical expenses that would lower his income to below the applicable MAPR.  The appellant has not reported his unreimbursed medical expenses with a complete description of the purpose of the payment, as required by the Application for Compensation or Pension (VA Form 21-526 or the Medical Expense Report (VA Form 21-8416).  Nevertheless for the purposes of this analysis, the Board will accept the appellant's report of unreimbursed medical expenses of $1,440.00 per year.  As the deductible amount must exceed five percent of MAPR, the allowable medical expense deduction would be expenses in excess of $591 in 2010 and 2011, in excess of $612 in 2012, in excess of $623 in 2013, and in excess of $632 in 2014. 

In addition, the appellant has claimed that he traveled 200 miles each way several times to the VAMC in Phoenix.  Transportation expenses for medical purposes are to be calculated at 41.5 cents per mile, effective January 1, 2009.  See VA Adjudication Procedure Manual, M21-1, Part V.iii.1.G.42.c.  

Review of the appellant's VA medical treatment records reveals that he visited the VAMC in Phoenix three times in 2012.  Assuming arguendo, that the appellant had a 400-mile roundtrip each time, this amounts to $166 per trip times three trips for a total of $498.  And, assuming for the sake of argument, that the appellant had a similar expense each year, his total medical expenses per year would be $1,938.  Subtracting the 5% deductible, this would yield countable expenses of $1,347 in 2010 and 2011; $1,326 in 2012; $1,315 in 2013; and $1,306 in 2014.  Therefore, after subtracting these amounts from the yearly income of $15,413, the appellant's countable yearly income was just over $14,000 for each year since March 2010.

As the appellant's countable income has exceeded the MAPR for each year since March 2010, payment of improved pension benefits from March 2010 onward is not warranted.  Overall, unfortunately, it is important for the appellant to understand that despite the Board taking into consideration every claimed medical expense and travel expense the appellant has wanted used as a deduction (and then some) without consideration of the validity of the expense, he still receives sufficient countable income such that improved pension is not warranted under VA regulations. 

Because the evidence shows that the appellant's countable income since March 2010 has exceeded the income limits for payment of non-service-connected pension benefits, the claim must be denied.  Here, the law is dispositive and the matter on appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Pension benefits are thereby precluded, and the appellant's claim for VA non-service-connected pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 5103, 5103A; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.


ORDER

As the appellant's countable income since March 2010 has exceeded the maximum annual income limit for the receipt of non-service-connected pension benefits, his claim for non-service-connected pension is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


